UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6758



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC ARTHUR WALTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-94-21, CA-99-86)


Submitted:   November 6, 2002          Decided:     November 20, 2002


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se. Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Arthur Walton seeks to appeal the district court’s order

accepting the recommendations of the magistrate judge and denying

relief on his motion filed under 28 U.S.C. § 2255 (2000).           We have

reviewed the record and conclude for the reasons stated by the

district court that Walton has not made a substantial showing of

the denial of a constitutional right. See United States v. Walton,

Nos. CR-94-21; CA-99-86 (N.D.W. Va. Feb. 28, 2002). Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2